Citation Nr: 0311987	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral bunions.

2.  Entitlement to service connection for arthritis of 
multiple joints, including arthritis of the chest.

3.  Entitlement to service connection for dizzy spells.



REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel



INTRODUCTION

The veteran had active naval service from April 1979 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO) which denied 
service connection for dizzy spells and bilateral bunions, 
and a July 2000 rating decision which denied service 
connection for arthritis of multiple joints, including 
arthritis of the chest.  In January 2003, the veteran 
testified at a Board hearing at the RO.

It is noted that in a March 2002 rating decision, the RO 
denied service connection for hyperlipidemia.  At her January 
2003 hearing, the veteran indicated that she wished to submit 
a Notice of Disagreement with the RO's decision.  The RO has 
not yet had the opportunity to issue a Statement of the Case 
addressing the issue of service connection for 
hyperlipidemia.  According to the U.S. Court of Appeals for 
Veterans Claims (Court), a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This procedural matter is addressed below in the Remand 
portion of this decision, as are the issues of service 
connection for multiple joint arthritis and dizzy spells.  


FINDING OF FACT

The veteran's service medical records document the onset of 
bilateral bunions, and the post-service clinical records, as 
well as the evidentiary statements of the veteran, reflect 
the continued presence of bilateral bunions.


CONCLUSION OF LAW

Bilateral bunions were incurred in active service.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which has since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran's claim 
has been pending since June 1999, the VCAA is applicable in 
this case.  

The Board has considered this new legislation with regard to 
the issue decided in this decision.  The Board finds, given 
the favorable action taken below, that no further 
notification or assistance in developing the facts pertinent 
to this limited issue is required at this time. 

I.  Factual Background

At the veteran's March 1979 service enlistment medical 
examination, her feet were normal on clinical evaluation.  On 
a report of medical history, she denied a history of foot 
trouble.  

In-service medical records show that at periodic medical 
examinations conducted in February 1983 and April 1989, the 
veteran's feet were normal on clinical evaluation.  On a 
report of medical history, she denied a history of foot 
trouble.  

In April 1992, the veteran sought treatment for complaints of 
bilateral hip pain with occasional numbness in the right 
foot.  No notations of bunions were recorded in connection 
with the examination of the veteran's right foot.  

At a periodic medical examination conducted in February 1994, 
the veteran's feet were normal on clinical evaluation.  On a 
report of medical history, she denied a history of foot 
trouble.  

At her October 1998 service retirement medical examination, 
the veteran reported a history of "foot trouble," which she 
indicated referred to foot pain for the past two months.  On 
clinical evaluation, the veteran's feet were normal.

Thereafter, in November 1998, the veteran complained of 
bunions.  She was referred for an orthopedic evaluation.  In 
December 1998, the veteran was examined in connection with 
her complaints of bilateral bunions, which she indicated had 
been present for the past two years.  She indicated that she 
had purchased larger shoes and used pads in an attempt to 
relieve her pain, but that such measures had been 
unsuccessful.  After examining the veteran, the diagnosis was 
bilateral bunions.  The examiner recommended bunion pads and 
shoe modifications.  He indicated that if the veteran's 
symptoms persisted, she should consider surgery.  

The remaining service medical records are negative for 
complaints or findings of bunions.  

In June 1999, shortly after her separation from service, the 
veteran submitted an application for VA compensation 
benefits, including service connection for bilateral bunions.  
On her application, the veteran indicated that her bunions 
had been present since October 1998.

In connection with her claim, the veteran was afforded a VA 
general medical examination in October 1999.  The report of 
this examination is negative for complaints or findings of 
bunions.  

In a May 2000 rating decision, the RO denied service 
connection for bilateral bunions, noting that although the 
veteran had been treated for bunions in service, the record 
contained no evidence of a permanent residual of this 
treatment, including current bunions.  

The veteran appealed the RO's decision, claiming that her 
bunions had been present since service separation.  She 
indicated that the last physician she had seen in connection 
with this disability had recommended surgery.  

In support of her appeal, the veteran submitted post-service 
clinical records showing that in June 2000, she sought 
treatment for bilateral bunions.  On examination, mild 
callous formations over the medial areas of the feet in the 
area of the first metatarsal heads were observed.  There was 
tenderness in the area, as well as mild bunion formation.  X-
ray examination showed some hallux valgus.  The assessment 
was bilateral bunions and the veteran was referred for 
evaluation by a podiatrist.  At a follow-up consultation, the 
veteran reported painful bunion deformities which had been 
unresponsive to conservative therapy, such as orthotics and 
special shoes.  She indicated that she desired surgical 
intervention.  The assessment was bilateral bunions, and the 
veteran was to be scheduled for a bunionectomy.  

At her January 2003 hearing, the veteran testified that she 
had first been seen for right foot pain in April 1992.  Her 
representative noted that she was seen again in 1998 for 
bilateral bunions.  Since that time, she indicated that her 
bunion condition had continued.  She indicated that following 
her separation from service, she was seen again by a military 
physician as a dependent and that surgery was recommended.  
The veteran indicated that because of an illness in her 
family which had caused an exacerbation of her depression and 
anxiety, she had not gone ahead with the surgery.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran seeks service connection for bilateral bunions, 
noting that this condition was first manifest in service and 
has persisted to the present day.

As noted above, her service medical records document a 
diagnosis of bilateral bunions in December 1998.  The post-
service medical records document bilateral bunions again in 
June 2000.  Although the record on appeal contains a gap of 
approximately one year between the veteran's separation from 
service and her first post-service treatment for bunions, she 
has nonetheless given sworn testimony that her condition has 
persisted since her separation from service in April 1999.  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
individuals can provide probative evidence as to 
symptomatology sufficient to establish service connection); 
see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In 
this regard, the Board notes that continuity of 
symptomatology, not continuity of treatment, is required to 
establish a nexus between a disorder noted in service and a 
chronic disorder found after service.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in her favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 54.  Given the evidence set forth above, such a conclusion 
cannot be made in this case.  Rather, the evidence is deemed 
to be at least in relative equipoise as to whether her 
current bilateral bunion condition is of service origin.  
Thus, the veteran prevails in her claim of service connection 
for bilateral bunions.  


ORDER

Service connection for bilateral bunions is granted.


REMAND

As set forth above, in a March 2002 rating decision, the RO 
denied service connection for hyperlipidemia.  At her January 
2003 Board hearing, the veteran indicated that she wished to 
submit a Notice of Disagreement with the RO's decision.  The 
RO has not yet had the opportunity to issue a Statement of 
the Case addressing the issue of service connection for 
hyperlipidemia.  According to the Court, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Regarding the remaining issues of service connection for 
dizzy spells and multiple joint arthritis, the Board finds 
that additional evidentiary development is required under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

Under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  
The requirements set forth in paragraph (C) could be 
satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.

In this case, the Board notes that the service medical 
records document that the veteran repeatedly sought treatment 
for dizzy spells and arthralgias.  Additionally, the post-
service medical evidence documents continued complaints of 
dizzy spells and arthralgias.  Given the medical evidence of 
record, as well as the statements of the veteran, a VA 
medical examination and opinion is necessary in this case.  
The record currently contains no medical opinion regarding 
the nature and etiology of the veteran's claimed dizzy spells 
and arthralgias.  

To ensure that VA has met its duty to assist the veteran and 
to ensure compliance with due process requirements, the case 
is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran and her 
representative addressing the issue of 
entitlement to service connection for 
hyperlipidemia.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which she may file a substantive 
appeal as to this issue.  38 C.F.R. 
§ 20.302(b) (2002).  This matter should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should contact the veteran and 
provide her the opportunity to identify 
all VA and non-VA health care providers 
who have treated her for dizzy spells and 
multiple joint arthritis, including chest 
pain, during the period from February 
2001 to the present.  Obtain records from 
each health care provider the veteran 
identifies. 

3.  After the above records, if any, have 
been associated with the claims folder, 
the RO should make arrangements for the 
veteran to be afforded a VA neurological 
examination to determine the nature and 
etiology of her claimed dizzy spells.  
The claims folder must be available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
neurological examiner should be asked to 
conduct a complete review of the 
veteran's medical records, and provide an 
opinion as to the most likely diagnosis 
of her dizzy spells.  In reaching this 
determination, the examiner is requested 
to make specific references to the 
medical evidence of record, including a 
December 2002 MRI of the veteran's brain.  
The examiner should also be asked to 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability manifested by dizzy spells is 
causally related to the veteran's active 
service or any service-connected 
disability, including depression.   

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her complaints of 
symptoms similar to multiple joint 
arthritis.  The claims folder must be 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
orthopedic examiner should be asked to 
conduct a complete review of the 
veteran's medical records, and provide an 
opinion as to the most likely diagnosis 
of the veteran's complaints of joint and 
chest pain.  In reaching this 
determination, the examiner is requested 
to make specific references to the 
medical evidence of record.  The examiner 
should also be asked to provide an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by complaints of multiple 
joint and chest pains is causally related 
to the veteran's active service or any 
service-connected disability, including 
depression.   

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If it is not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Then, the RO should review the claims.  If the benefits 
sought on appeal are not granted, the veteran and her 
representative should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



